Citation Nr: 1227787	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

The Veteran's electronic Virtual VA claims file was reviewed in connection with his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are the result of exposure to hazardous noise while in the military.  The Veteran was evaluated by two VA examiners, and was also evaluated by multiple physicians and audiologists in connection with a worker's compensation claim.  The majority of these professionals opined that the Veteran's pattern of hearing loss was inconsistent with a hearing loss due to excessive noise exposure.  VA examiners were unable, however, to ascertain the actual cause of the Veteran's hearing loss and it is not apparent from the record, although reference is made by one of the worker's compensation physicians to a congenital problem with the ears.  

Both the audiologist who performed the August 2006 VA examination and the audiologist who performed the May 2010 VA examination recommended that the Veteran be evaluated by an ear, nose, and throat physician in order to determine the cause of his hearing loss.  The claims file does not indicate that this was done.  Therefore, a remand is necessary in order to afford the Veteran the recommended evaluation.

Insofar as the Veteran's tinnitus has been associated with his hearing loss by the VA examiners, see, e.g., the May 2010 VA audiological examination report, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of service connection for hearing loss and cannot be decided at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an otolaryngologist.  The examiner should identify the etiology of the Veteran's current hearing loss.  The claims file, a copy of this remand, and access to Virtual VA must be provided to and reviewed by the examiner prior to any examination.  All necessary tests and studies should be performed.  Following the examination the otolaryngologist must indicate whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's hearing loss is due to a disease or injury in service.  The examiner must specifically address the April 2010 opinion offered by Sandra Y, Delgado, M.D.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.  A complete rationale must be provided for any opinion offered.  

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


